                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       LEXINGTON

CIVIL ACTION NO. 5:18-CV-16-CHB-EBA

CHRISTOPHER FIELDS,                                                                             PLAINTIFF,

V.                         MEMORANDUM OPINION AND ORDER

STANLEY ACCESS TECHNOLOGIES, LLC,
and KROGER LIMITED PARTNERSHIP I,                                                          DEFENDANTS.

                                               *** *** *** ***

        This matter is before the Court on Plaintiff Christopher Fields’ Motion to Compel

Discovery Responses from Defendant Kroger Limited Partnership I. [R. 50 (Motion to

Compel); R. 55 (Response); R. 56 (Reply)]. All discovery disputes have been referred to the

undersigned for a decision pursuant to 28 U.S.C. § 636(b)(1)(A). [R. 29]. Accordingly, having

considered the matter fully, and being otherwise sufficiently advised, IT IS ORDERED that

Plaintiff’s Motion to Compel [R. 50] is DENIED.

                                                      I.

        The discovery at issue in this motion concerns Plaintiff's First Set of Interrogatories

and Requests for Production of Documents served on May 15, 2018 [R. 23 (Notice of

Service); R. 55-1 (Discovery Requests)].1 Defendant’s responses were then provided to

Plaintiff on June 12, 2018 [R. 24 (Notice of Service); R. 55-2 (Discovery Responses)].



1
 Though Plaintiff makes references to “Requests for Admissions” in his Notice of Service filed on May 16, 2018
[R. 23] and in this subject motion [R. 50], none have been provided for the Court to review. In its Response [R.
55], the Defendant clarified that no such discovery requests have been served “to date” [Id., n.2]. Nonetheless,
should these requests exist (though it appears they do not, or at least were never served on the Defendant), the
present absence does not alter the Court’s position on this issue. Furthermore, Plaintiff makes references to
“Exhibit A” and “Exhibit B” in his motion [R. 50], pertaining to the requests and responses that lay at the heart
of this dispute, yet these attachments are noticeably absent. The Defendant, however, has provided these
documents as attachments to its Response. See R. 55-1; R. 55-2.

                                                       1
       Prior to filing the motion, on December 17, 2018, Plaintiff sought leave for an

extension of sixty (60) days for which to file expert reports. [R. 43]. Because this motion was

filed on the date Plaintiff’s reports were due, and since no good cause was shown to justify an

extension that would impact pending deadlines, the motion was denied.

       According to the Scheduling Order entered April 3, 2018, the Court set October 15,

2018, as the deadline for completing fact discovery. [R. 17, ¶ (f)]. Yet, on January 15, 2019—

roughly two weeks after the Court denied Plaintiff’s motion for an extension of time—

Plaintiff now argues that Defendant failed to adequately respond to his May 15, 2018

discovery requests. [R. 50]. Primarily, Plaintiff faults the Defendant on three grounds, namely

for providing: (1) objections without answers [Id. at 2]; (2) answers requiring supplementation

[Id. at 17]; and (3) insufficient answers [Id. at 21].

       On January 16, 2019, the Court convened a telephone conference to discuss the

possibility of setting this matter for a settlement conference. [R. 49 (Order); R. 52 (Minute

Entry Order)]. During the call, the undersigned briefly addressed this pending motion and

directed the parties to file briefs for the Court to review. This matter is ready for ruling,

following Plaintiff’s Reply [R. 56] to Defendant’s Response to the motion to compel [R. 55].

                                                 II.

       Fed. R. Civ. P. 26(b)(1) provides that—unless otherwise limited—“[p]arties may

obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case.” This language is broadly construed to

include “any matter that bears on, or that reasonably could lead to other matters that could

bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

340, 351 (1978). The scope of discovery, however, is not without limitation. It is “well


                                                  2
established that the scope of discovery is within the sound discretion of the trial court.”

Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1240 (6th Cir. 1981) (citing H. K. Porter Co., Inc.

v. Goodyear Tire and Rubber Co., 536 F.2d 1115 (6th Cir. 1976)). As such, “[a] ruling by the

trial court limiting or denying discovery will not be cause for reversal unless an abuse of

discretion is shown.” Id. (citing Fed. R. Civ. P. 26(b); H. L. Moore Drug Exch., Inc. v. Smith,

Kline and French Lab., 384 F.2d 97 (2d Cir. 1967)).

       Where a party refuses to provide information requested by any other party, which is

thought by the requesting party to be within the scope of Fed. R. Civ. P. 26(b)(1), the

requesting party may move the court in which the action is pending to compel disclosure of

the requested information. Fed. R. Civ. P. 37(a)(3)(B). Such a motion to compel generally

may be filed where a party has failed to provide mandatory disclosure; failed to answer or

admit an interrogatory or request for admission; or failed to produce discoverable

information, materials, or documents—electronic or otherwise. See generally Fed. R. Civ. P.

37. A failure to disclose, answer or admit, or produce includes disclosures, answers or

admissions, or productions that are “evasive or incomplete.” Fed. R. Civ. P. 37(a)(4). Prior

to so moving, however, a party seeking to compel disclosure or discovery must in good faith

confer or attempt to confer with the opposing party “failing to make disclosure or discovery

in an effort to obtain it without court action.” Fed. R. Civ. P. 37(a)(1).

       Should the court determine the matters sought to be compelled fall within the scope of

Fed. R. Civ. P. 26, the motion shall be granted. Nonetheless, district courts may deny as

untimely motions to compel filed after the discovery deadline has passed. Pittman v. Experian

Info. Solutions, Inc., 901 F.3d 619, 642-43 (6th Cir. 2018); see also Craig-Wood v. Time Warner

N.Y. Cable LLC, 549 Fed.Appx. 505, 508 (6th Cir. 2014) (“In general, a district court does not


                                                3
abuse its discretion by denying an untimely motion to compel that violated unambiguous

discovery deadlines.” (citing cases)). In fact, motions to compel filed after the discovery

deadline will generally be deemed untimely. See, e.g., Herdguard, LLC v. NXT Generation Pet,

Inc., WL 5023327 2018, at *2 (E.D. Ky. Oct. 16, 2018); Morris v. Zurich American Ins. Co., 2018

WL 1875295, at *2-3 (W.D. Ky. Apr. 19, 2018); Appalachian Reg’l Healthcare v. U.S. Nursing

Corp., 2017 WL 9690401, at *3-6 (E.D. Ky. Sept. 1, 2017); Thomas v. Louisville/Jefferson Cty.

Metro Gov't, 2016 WL 4385857, at *1 (W.D. Ky. Aug. 15, 2016); Mitchell v. Mike, 2015 WL

8770073, at *2-3 (E.D. Ky. Dec. 14, 2015).

                                                         III.

    A. Failure to Comply with Rules

         The Defendant points out that, like the Plaintiff in Mitchell,2 “this motion fails to

comply with the requirements of Rule 37 of the Federal Rules of Civil Procedure and Local

Rule 37.1.” Mitchell, 2015 WL 8770073, at *2; see R. 55 at 3-4. Specifically, Fed. R. Civ. P.

37(a)(1) states as follows:

         [A] party may move for an order compelling disclosure or discovery. The
         motion must include a certification that the movant has in good faith conferred
         or attempted to confer with the person or party failing to make disclosure or
         discovery in an effort to obtain it without court action.

Fed. R. Civ. P 37(a)(1). Local Rule 37.1 reiterates the importance of having counsel confer in

good faith prior to the filing of “any dispute relating to discovery.” See LR 37.1 (emphasis




2
 In Mitchell, this Court denied Plaintiff’s motion to compel on three grounds. Mitchell, 2015 WL 8770073, at *2-
3 (E.D. Ky. Dec. 14, 2015). First, the Court found that the Plaintiff failed to comply with both Rule 37 of the
Federal Rules of Civil Procedure and Local Rule 37.1. Mitchell, 2015 WL 8770073, at *2. Citing to Peavey v.
University of Louisville, it determined that violation of the certification provision of L.R. 37.1 is sufficient grounds
of itself for denial of the motion. Peavey, 2010 WL 3620340, *2 (W.D. Ky. Sept. 13, 2010). Second, the Court
recognized that Plaintiff’s motion was filed over two months after the conclusion of fact discovery, and after two
prior attempts to re-open discovery were denied. Mitchell, 2015 WL 8770073, at *3. Lastly, this motion was
denied as moot because the defendants had already produced the requested documents. Id.

                                                           4
added). Also similar to the federal rule, the local rule states that “[t]he moving party must

attach to every discovery motion a certification that counsel have conferred and are unable to

resolve their differences. The certification must detail counsel’s attempts to resolve the

dispute.” Id. Here, as required by the rules, not only did Plaintiff not attach any certification

to his motion, but he also did not provide any information for the Court to determine whether

counsel “in good faith conferred or attempted to confer” with the Defendant regarding the

dispute. Fed. R. Civ. P. 37(a)(1).3

        In support of this proposition, Defendant argues that it was not until December 21,

2018 that Plaintiff first reached out regarding his request for supplementation. [R. 55 at 5].

Upon reviewing the parties’ email correspondence, Plaintiff’s counsel’s unsatisfaction with

the discovery responses provided to him is certainly evident. See R. 54-4 at 1. In responding

to his email, Defendant’s counsel points to fact discovery having concluded on October 15,

2018, and notes that this far-too-late request for supplementation lacked any particularity—

instead appearing to be nothing more than a “general request for more information.” Id. at 2.

        Plaintiff does not dispute his attempt to address the allegedly faulty discovery

responses back in December, two months after the deadline for discovery expired. [R. 56 at

3]. However, he represents that he “was not dilatory, but acted in good faith,” in believing he

would be receiving supplementation, especially since the “discovery requests themselves

requested supplementation.” [Id. at 2]. By this, Plaintiff refers to the “[d]uty to supplement”

provision in his original discovery requests. See R. 55-1 at 5, ¶ 10. In the Court’s attempt to


3
 Assuming Plaintiff is unfamiliar with Rule 37 of the Federal Rules of Civil Procedure and Local Rule 37.1, the
operative Scheduling Order [R. 17] directs the parties to “attempt to resolve the [discovery] dispute with the
magistrate judge by telephone,” after having first attempted to resolve the dispute extrajudicially. Id. at 3.
Thereafter, should the party remain unsatisfied with the ruling, “that party may file a written motion to compel
directed to the magistrate judge.” Id. at 4. In this case, Plaintiff has also failed to abide by the scheduling order
requirements.

                                                         5
construe this argument, it appears Plaintiff is under the impression that this “duty” survives

well past the discovery deadline. This belief holds truth only in that Defendant’s expert report

disclosure deadline has not yet passed. To this point, the Defendant is already aware of this

upcoming deadline4 and has stated its intention to supplement its answers in accordance with

federal and local rules when it submits its expert disclosures. [R. 55 at 6-7].

        In sum, Plaintiff’s motion is deficient under Rule 37 of the Federal Rules of Civil

Procedure and Local Rule 37.1. Notably, Plaintiff’s reply [R. 56] does not address his failure

to comply with these rules.

    B. Untimeliness

        This motion to compel is untimely. As noted earlier, the fact discovery deadline

concluded on October 15, 2018. [R. 17, ¶ (e)]. Exactly four months later, on January 15, 2019,

Plaintiff filed this underlying motion. Plaintiff surely perceived a need to file a motion to

compel prior to the close of discovery, yet he elected to wait until the eleventh hour. Like the

outcome that resulted from his earlier motion for sixty-day extension of time [see R. 43; R.

48], the Court fails to see any good cause justifying a ruling in his favor, especially since he

cannot establish prejudice.

                                                            IV.

        Plaintiff believes he merits a ruling in his favor since discovery is “quite broad” (citing

cases) and because “[t]his Court has a history of deciding cases on the merits.” See R. 56 at 1;

Id. at 4. Both are certainly true; however, Plaintiff’s briefings have done nothing more than

undermine the importance of rules and deadlines. Critically important to what makes the



4
 The Scheduling Order sets February 18, 2019 as Defendant’s deadline to submit Rule 26(a)(2) reports from
expert trial witnesses. [R. 17 at 1-2]. Other upcoming deadlines include: the April 1, 2019 deadline for expert
discovery, and the May 6, 2019 deadline for filing dispositive motions.

                                                        6
Court able to operate smoothly within this judicial process are the procedural technicalities,

which include deadlines. Consequently, for the reasons set forth above, having fully

considered the matter, and being otherwise duly and sufficiently advised,

       IT IS ORDERED that Plaintiff’s Motion to Compel, [R. 50], is HEREBY DENIED.

       This the 14th day of February, 2019.




                                              7
